Title: John Adams to Abigail Adams Smith, 6 February 1796
From: Adams, John
To: Smith, Abigail Adams


          
            Dear Mrs. Smith:
            Philadelphia, February 6, 1796.
          
          I have received your kind letter of the first of this month. Mr. Langworthy appears to me, as he does to you, a man of information and good sense: how much of the projector and adventurer may be in him, time will discover; I know not his resources nor his connections. Searchers and diggers for mines have generally been as unsuccessful as inquirers after the philosopher’s stone, a universal menstruum for converting all metals into gold. I have learned from him that Mr. John Cranch is a charming painter, but without much encouragement; which I always expected would be his destination. Dr. Bollman, too, has called on me, and with an extravagant character for knowledge and capacity, he appears to me to be an adventurer with still less judgment and solidity. A Franklin and a Bancroft sometimes succeed, after enterprises of a very wild and irregular kind; but an hundred fail and perish in their career, before they



reach their object. I write these few free sentiments to you, confiding in your discretion, which I very well know.
          Osgood, not the Milford parson, but the quandam member of Congress and the Navy Board, my old friend and correspondent, I am told is become a great student in the prophecies of Daniel and John, and that he has lately read Homer, (so have I,) and found out that it was written by King Solomon, and that under inspiration. He has written something and printed it; but whether he has published, or only keeps copies for his particular illuminated friends, I know not.
          The world, my dear child, I think with you, is running wild, and quitting the substance to seize on a shadow. It is endeavouring to shake itself loose from every divine and moral tie, every restraint of law and government, every salutary bias of genuine discipline and virtuous education. If they could succeed, they would either wholly depopulate the earth, or at least restore the reign of savage and brutal barbarity. Oh my soul! come not thou into their secret!
          There is a youth, I mean a young generation, coming up in America, which, I hope, will make good the ground of their predecessors. You, my dear daughter, will be responsible for a great share in the duty and opportunity of educating a rising family, from whom much will be expected.
          I rejoice that my grandchildren are happily through the measles, and pray you to remember me to them, as well as to their father, and all friends.
          I am, my dear child, / Affectionately your father,
          
            John Adams.
          
        